DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 03/17/2021 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Saad Hassan on 04/01/2021.

By this examiner's amendment Claim 21 has been canceled as the following:

21. (Canceled) 


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-20 are stated below.
Regarding independent Claims 1 and 11, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “scanning, by the secure content system, contents of the original email; evaluating, by the secure content system, the contents of the original email based on a plurality of security rules, each of the plurality of security rules identifying sensitive data within the contents of the original email; generating, by the secure 
The dependent claims 2-10 and 12-20 are allowable due to their dependence on independent claims 1 and 11 respectively.


The closest prior art made of record are:
Kessler (USPN9,268,958) teaches a system and method for preventing the loss of sensitive data.  A mobile device identifies a secure document that contains one or more context rules that correspond to the secure document.  The mobile device determines whether a user is authorized to access the secure document based on the one or more context rules.  The mobile device identifies an original document format for the secure document if the user is authorized to access the secure document and identifies an authorized application installed on the mobile device for accessing the secure document using the original document format.
Gates et al. (US2012/0240238) teaches a system and method for limiting the risk of loss of sensitive data from a mobile device.  A sensitivity of a data item to be transferred to the mobile device is determined.  It is determined whether an aggregate sensitivity of data items already present on the mobile device plus the data item to be transferred exceeds a current threshold sensitivity value for the mobile 
Tyree (USPN8,935,768) teaches  methods and apparatus for controlling client access to email responsive to email class levels.  A class level of an email is determined responsive to defined rules for email classification.  Client access to the email is then controlled responsive to the class level.  One of a plurality of client authentication modes may be selected for authentication of the client responsive to the class level.  The class level of the email may be determined responsive to an operational use of the email, a known keyword being present in content of the email, a source address of the email, a number of destination addresses of the email, an addressed resource of a user selectable link that is contained in a body of the email, characteristics of earlier email that the client deleted without reading, and/or various other rules. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/HENRY TSANG/Primary Examiner, Art Unit 2495